Case: 5:19-cv-00900-JRA Doc #: 1-6 Filed: 04/22/19 1 of 3. PageID #: 79




   EXHIBIT 6
                        Case: 5:19-cv-00900-JRA Doc #: 1-6 Filed: 04/22/19 2 of 3. PageID #: 80
                         item America


                         Discontinuance of Use of the item Brand at MB Kit Systems Inc.


                         Dear Eveline Nordhauss,
                         As our distribution agreement ends today and I would like to remind
                         you on what has already been discussed. With the ending of the
                         distribution agreement between item America LLC and MB Kit
                         Systems Inc., the use of the item brand, the brand name item North
                         America, item protected material and promotion of item needs to
                         stop by the end of today February 28, 2017.
                         This check list is to help you to locate this use:
                             The following domains cannot be linked with the MB Kit
                              Systems Inc. Website: www.itemNA.com ,
                              www.itemnorthamerica.com, www.itemAmerica.com
                              The domains can either be directed to
                              www.item-northamerica.com, or to www.item24.us, or to a
                              blank site.
                              The domains can also not be used for any kind of promotion as
                              part of email addresses (…@itemNA.com).
                             Discontinue the use of pictures, graphics and drawings
                              created by item in all media channels, business documents,
                              platforms and networks. Immediately in all online media. For
                              printed media change needs to be done for the next
                              production.
                             Deleting videos created by item or videos with protected item
                              content published in all media channels especially, but not
                              limited, on YouTube.
                             Wording in all media, business documents, platforms and
                              networks that describes a commercial relationship with item or
                              distribution of components from item needs to be deleted.
                             The Section Linear Actuators, Belt-Driven in the Rockwell
    item America, LLC
 12105 Insurance Way
                              Automation Encompass Partner Network needs to be
Hagerstown, MD 21740
                              changed. MB Kit is offering Linear Motion Solutions. The linear
              Phone
     +1 301 665 9772          actuators are products from item and cannot be used as a part
                 Fax
     +1 301 665 9775          of the description. It needs to be sure, that the customer
               E-Mail
     sales@item24.us

             Internet
   www.item24us.com


              06/2012
                        Case: 5:19-cv-00900-JRA Doc #: 1-6 Filed: 04/22/19 3 of 3. PageID #: 81
                         item America


                              understands, that MB Kit is offering customized linear motion
                              solutions.
                              http://www.ab.com/db/encompass/bps_ext.prod_list_all_regs?x
                              _cat_id=2732&x_co_id=13437
                             Discontinue of use of protected and registered names by
                              item for instance, but not limited, the word “Ergologistics”.
                             No promotion of the item and item North America brand as well
                              as domains on any kind of events.
                             Sales and training materials (for example presentations) with
                              media material (pictures, drawings, videos) created and
                              protected by item are not allowed to be used.




    item America, LLC
 12105 Insurance Way
Hagerstown, MD 21740

              Phone
     +1 301 665 9772

                 Fax
     +1 301 665 9775

               E-Mail
     sales@item24.us

             Internet
   www.item24us.com


              06/2012
